DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 11/19/2020.
Claims 1-20 have been examined and are pending.
Reasons For Allowance
Claims 1-20 are allowed.
Regarding independent claims 1, 8, 14 the following references which have been found to be the closest applicable prior art to applicant’s invention, do not teach either alone or in combination all of the features as claimed: 

Moukas et al. (U.S. 2009/0089131 A1; hereinafter, "Moukas") 
Thompson (U.S. 2015/0375117 A1; hereinafter, "Thompson")
Wilson et al (U.S. 2018/0199089 A1; hereinafter, "Wilson").
Wouhaybi et al (U.S. 2014/0229585 A1; hereinafter, "Wouhaybi").
Brown (U.S. 6,026,368; hereinafter, "Brown")

The Examiner has carefully considered Applicant’s arguments filed 11/19/2020 (hereinafter, “Remarks”) and respectfully although the Examiner does not find all arguments convincing, the Examiner does find that the amendments in fact do overcome the outstanding rejections under 35 USC 101 and 35 USC 103 regarding the prior art made of record. The Examiner does agree that the specific combination as now recited in the claims may only be conceived via hindsight reasoning using facts gleaned from Applicant’s own disclosure. Therefore, although the cited prior art teaches individual aspects of the features recited in independent claims 1, 8, and 14, the prior art either alone or in combination does not teach the full combination of features as claimed – particularly the following features (exemplified as recited in claim 1) when recited in the context of the combination as a whole: 

    PNG
    media_image1.png
    360
    661
    media_image1.png
    Greyscale


Regarding the previous 35 USC 101 rejection regarding claim 14 and its dependents, the Examiner finds that the amendments directing claim 14 towards a “non-transitory machine-readable storage medium…” sufficiently addresses the grounds of the previous rejection and therefore this rejection has been withdrawn.
Regarding the previous 35 USC 103 prior art rejection, again, the Examiner finds that only through hindsight reasoning and knowledge gleaned only from the applicant’s disclosure would a person of ordinary skill in the art be able to arrive at the invention as presently recited in the specific combination of amended independent claims 1, 8, and 14.

Response to Arguments
Examiner acknowledges Applicant’s Remarks filed 11/19/2020. In view of the findings noted supra, the Examiner has withdrawn all outstanding rejections presented in Non-Final Office Action mailed 9/3/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
/Michael J Sittner/
Primary Examiner, Art Unit 3622